IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


EUGENE R. YENCHI AND RUTH I.                : No. 493 WAL 2015
YENCHI, HUSBAND AND WIFE,                   :
                                            :
                   Respondents              : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
AMERIPRISE FINANCIAL, INC.,                 :
AMERIPRISE FINANCIAL SERVICES,              :
INC., RIVERSOURCE LIFE INSURANCE            :
COMPANY AND BRYAN GREGORY                   :
HOLLAND,                                    :
                                            :
                   Petitioners              :


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2016, the Petition for Allowance of Appeal is

GRANTED. The issues, rephrased for clarity, are as follows:

      (1)    Whether the Superior Court erred in reversing the decision of the trial
             court to grant summary judgment in favor of Petitioners on the grounds
             that Respondents had not adduced sufficient evidence to establish a
             prima facie case that a fiduciary relationship existed between the parties;
             and

      (2)    Whether the Superior Court erred in reversing the decision of the trial
             court with respect to Petitioners’ motions in limine and granting
             Respondents’ request for a new trial on their fraudulent misrepresentation
             and Unfair Trade Practices and Consumer Protection Law claims.